Case 1:10-cr-01123-JSR Document 66 Filed 08/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, = :
Vv. : 10-cr-01123-1 (JSR)
JAMES HARDY,
Defendant. : ORDER
-o-- ee ee = x

JED S. RAKOFF, U.S.D.J.

The representation of the defendant in the above-captioned
matter is assigned to C.J.A. Attorney on duty August 26, 2021,
Deborah Colson, for the purpose of supplementing, if deemed
necessary, the pro se motion for compassionate release received

by the Court on July 26, 2021.

 

SO ORDERED.
Dated: New York, NY
August Jf, 2021 JED S. KaKoFF, U.S.D.J.

SERA TUP RULER TAR oS AA IIR 88 Ry a PY AEE POSER OR SID SEN PES QD ee Par sENRRaweER
